Fourth Court of Appeals
                                          San Antonio, Texas
                                                    March 19, 2015

                                              No. 04-14-00735-CV

                                               Brian C. SIMCOE,
                                                    Appellant

                                                 v.
                                 Thomas Christopher and Catrina Christ
                             Thomas CHRISTOPHER and Catrina Christopher,
                                              Appellees

                         From the 45th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012-CI-15519
                           Honorable Barbara Hanson Nellermoe, Judge Presiding

                                                      ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to April 6, 2015.

                                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Sarah Lishman                                   Jamie L. Graham
                 Jamie Graham & Associates, PLLC                 Jamie Graham & Associates, PLLC
                 Tower Life Building                             Tower Life Building
                 3110 S. St. Mary's, Suite 845                   310 S. St. Mary's St., Suite 845
                 San Antonio, TX 78205                           San Antonio, TX 78205

                 James Rodriguez
                 Law Office of James A. Rodriguez
                 540 S Saint Marys St
                 San Antonio, TX 78205-3418